Citation Nr: 1131570	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-04 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected residuals of an amputation of the 2nd toe of the left foot.  

2.  Entitlement to a compensable evaluation for the service-connected neuritis of the 5th ray, status-post resection of the adventitious bursae of the lateral aspect of the left foot.  

3.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1961.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the RO.  

In March 2009, the Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record.  

The actions sought by the Board through its development request appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

As will be discussed, the record is found to reasonably raise the matter of entitlement to a TDIU rating.  Hence, this claim has been listed on the title page.  

The issue of entitlement to a TDIU rating is being remanded to the RO via the AMC.  

The issue of service connection for Parkinson's disease, claimed as aggravated by the service-connected left foot disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The service-connected left foot disability is shown to be manifested by the amputation of the 2nd toe of the left foot a level proximal to the metatarsal head and a residual well-healed, hyperpigmented, superficial 2nd metatarsophalangeal joint scar, measuring 1 cm by 2 cm that is tender to palpation.  

2.  The service-connected neuritis of the 5th ray, status-post resection of the adventitious bursae of the lateral aspect of the left foot is shown to have been productive of a disability picture that more nearly approximates that of a painful scar for the period of the appeal.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected residuals of the amputation of the 2nd toe of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.118, including Diagnostic Codes (DCs) 7801 to 7805 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.27, 4.68, 4.71, 4.118 including DCs 7804-5172 (2010).  

2.  The criteria for the assignment of a disability rating of 10 percent, but not higher, for the service-connected neuritis of the 5th ray, status-post resection of the adventitious bursae of the lateral aspect of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.31, 4.118 including DC 7804 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in February 2004, November 2004, February 2005, April 2009, May 2009, October 2009, and July 2010 letters.  

Notably, in the April 2009, May 2009, and October 2009 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in April 2011.  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim; however, on these facts, such omission is not shown to prejudice the Veteran.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  Thus, VA satisfied its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matter addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2010).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

Rating Amputations of the Lower Extremity

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2010).  


Diagnostic Code 5172 provides:

20%	Toes, other than great, amputation of, with removal of metatarsal head: One 	or two;  

0%	Without metatarsal involvement.  38 C.F.R. § 4.71a, DC 5172 (2010).  


Rating Diseases of the Foot

Diagnostic Code 5284 provides: 

Foot injuries, other:

30%	Severe;

20%	Moderately severe; 

10%	Moderate.  

Note: With actual loss of use of the foot, rate 40 percent.  38 C.F.R. § 4.71a, DC 5284 (2010).  


Rating Diseases of the Skin

Under the former criteria for rating the skin, effective from August 30, 2002 to October 22, 2008, potentially applicable diagnostic codes for rating skin disabilities are as follows:


Diagnostic Code 7803 provides:

10%	Scars, superficial, unstable.  

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Note (2): A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803 (2008).  


Diagnostic Code 7804 provides:

10%	Scars, superficial, painful on examination.  

Note (1): A superficial scar is one not associated with underlying soft tissue damage.  

Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  38 C.F.R. § 4.118, DC 7804 (2008).  


Diagnostic Code 7805 provides:

Scars, other; Rate on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2008).  

Under the current criteria for rating the skin, effective October 23, 2008, a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  

A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating award as a result of such review; however, in no case will the award be effective before October 23, 2008.  

Diagnostic Code 7804 provides:

Scar(s), unstable or painful:

30%	Five or more scars that are unstable or painful;  

20%	Three or four scars that are unstable or painful;  

10%	One or two scars that are unstable or painful.  

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  See 38 C.F.R. § 4.118, DC 7804 (2010).  


Rating Diseases of the Peripheral Nerves

The provisions of 38 C.F.R. § 4.120, which provide guidance in rating neurological conditions and convulsive disorders, requires that, with regard to evaluations by comparison, disability in this field is ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating disability from the conditions in the preceding sentence refer to the appropriate schedule.  38 C.F.R. § 4.120 (2010).  

The General Rating Formula for Diseases of the Peripheral Nerves, 38 C.F.R. § 4.124a, provides as follows:

Diagnostic Code 8525 provides: 

Paralysis of: 

30%	Complete; paralysis of all muscles of sole of foot, frequently with painful 	paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; 	plantar flexion is impaired;  

Incomplete:

20%	Severe;  

10%	Moderate;  

10%	Mild.  

Diagnostic Code 8625	Neuritis.  

Diagnostic Code 8725	Neuralgia.  38 C.F.R. § 4.124a, DCs 8525, 8625, and 8725 (2010).  


Standard of Review

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

By way of background, the Veteran was granted service connection for the residuals of an amputation of the 2nd toe of the left foot, in an August 1966 RO rating decision, issued in September 1966, and assigned a noncompensable rating effective on May 11, 1966.  

An RO rating decision in July 1974 assigned an increased rating of 10 percent for the service-connected residuals of an amputation of the 2nd toe of the left foot, beginning on April 22, 1974.  

The RO also granted service connection for neuritis of the 5th ray, status-post resection of the adventitious bursae of the lateral aspect of the left foot, in a December 1992 RO rating decision and assigned a noncompensable rating effective on August 1, 1992.  

Notably, the service-connected residuals of an amputation of the 2nd toe of the left foot is rated under DCs 7804-5172, and the service-connected neuritis of the 5th ray, status-post resection of the adventitious bursae of the lateral aspect of the left foot is rated under DC 8625-5284.  

The Veteran filed his claim for increased ratings in January 2004.  He asserts that his left foot disabilities have increased in severity due to symptoms that include burning sensation, numbness, tingling and pain in the left foot.  

Of preliminary importance, the Board notes that, in a May 2011 Written Brief Presentation, the Veteran's representative challenged the adequacy of the most recent VA examinations conducted in April and September 2010.  In particular, the representative asserted that the identified examiner was professionally unqualified to perform the examination and had misrepresented her medical qualifications.  

However, on review, the assertions as to the examiner's competency are found to be so unclear and unsupported as to fall outside the scope of review or comment by the Board.  The representative also has failed to identify specific instance of material error on the part of the examiner or VA in performing the requested examinations.  

The April and September 2010 VA examination reports identified the examiner as a nurse practitioner and did not otherwise reflect that she lacked the credentials or necessary expertise to perform the examinations.  

Further, the Board notes, as is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

To the extent that the Veteran was noted to be significantly debilitated and prevented from providing meaningful clinical information at the examination, the Board finds that further examination or development would be unavailing.  

The Veteran underwent the surgical excision of the 2nd toe on his left foot in December 1960 while he was in service.  Notably, the amputation did not involve the metatarsal head.  He also underwent a resection of adventitious bursae of the lateral aspect of the left foot in June 1992, and was diagnosed with accompanying neuritis of the fifth ray of the left foot.  

The VA treatment records, dated from 2003 to 2010, generally show findings that included foot pain consistent with plantar fasciitis; status-post second digit amputation for hammertoe correction; bilateral plantar fasciitis; pain in the heels; paresthesias in the feet; pain during ambulation; propioception slightly decreased on toes; pain on palpitation localized to the 1st metatarsophalangeal joint and 1st intermetatarsal space, bilaterally; decreased range of motion of the 1st metatarsophalangeal joint, bilaterally; hallux limitus, bilaterally; pain in the left great toe; and dry skin on the feet, for which the Veteran was treated at the podiatry clinic and prescribed custom shoes, daily stretching/icing exercises, night splints, and pharmaceuticals.  

These records also indicate that the Veteran suffered a stroke and currently suffers from ataxia, dysarthria and dementia, requiring the use of a wheel chair.  Further, he has reported falling regularly due to a history of imbalance secondary to cerebellar ataxia.  

In conjunction with the current appeal, the Veteran underwent a VA feet examination in April 2004 when he reported being formerly employed as a mailman and being retired from the Postal Service.  The examiner noted that the Veteran occasionally used steroid creams in the past for topical eczema.  The Veteran gave a history of undergoing surgery in 1960 when his second digit of his left foot was amputated due to a hammer toe deformity by an orthopedic surgeon in the Army.  

The examiner observed that the Veteran currently wore corrective shoes with inserts for treatment of his claimed heel pain.  No painful gait pattern was detectable.  The examiner observed that the Veteran appeared to be walking with somewhat of a waddling gait and complained of periods of heel pain after he stood for greater than five minutes, as well as having knee and hip pain.  

On examination, the examiner noted that the dorsalis pedis and posterior tibial pulses were +2/4 and equal; muscle strength was +5/5 and equal; deep tendon reflexes were +2/4 and equal, and the range of motion of the subtalar joints was approximately 30 degrees of inversion, bilaterally, and 12 degrees of eversion, bilaterally.  Dorsiflexion of the ankles was from 10 to 15 degrees, bilaterally, and plantar flexion was to 40 degrees, bilaterally. The first metatarsophalangeal joint had range of motion on the left that was to 60 degrees passively.  

The examiner noted that the third, fourth, and fifth digits in the left foot had passive ranges of motion to approximately 80 degrees.  The first metatarsophalangeal joint on the right had a passive range of motion to 100 degrees, and the first metatarsophalangeal joint of the second through fifth digits had passive motion to 80 degrees without crepitus.  There was also no crepitus in the first metatarsophalangeal joint of the left foot.  

The examiner noted the presence of a healed surgical incision over the left first metatarsophalangeal joint, a left second digit with a previous toe amputation, and left fifth metatarsophalangeal joint without any plantar callosities.  There were no hammer toes or other visible deformities, and  the X-ray results were negative for fracture, tumor, infection or heel spurs.  The position of the Achilles tendon was normal, bilaterally, on weight bearing.  

The Veteran was diagnosed with status-post amputation left second metatarsophalangeal joint left second digit specifically status-post operative first metatarsophalangeal joint bunionectomy, osteotomy and left fifth metatarsophalangeal joint bursectomy.  

The examiner opined that it could not be determined if any of the Veteran's complaints of heel, hip and knee pain were related to anything postsurgical.  The examiner added that the Veteran's lack of endurance was primarily attributed to back and knee problems and not his foot problems and that he did not appeared to have serious residual effects from either of the surgeries on his left foot.  

A VA foot examination report, dated in September 2004, reflected that the Veteran's medical records and claims file were not available for review.  He was noted to be status-post second toe amputation in 1962, when he complained of having a hammertoe and requested that it be broken and fixed, but the Army recommended amputation.  

The Veteran reported having current symptoms of occasional pain, stiffness and warmth and feeling a slight lump in the location of the second toe between his great toe and his third toe and having a longstanding diagnosis of arthritis.  The examiner noted there was no specific pattern of when his left foot bothered him, but weight bearing, as well as changes in the weather, seemed to aggravate it.  

The Veteran noted that his left foot disability limited him from participating in some activities, to include mowing the lawn and climbing ladders.  He denied significant limitation in his activities.  

On examination, the examiner observed that the foot was neurologically intact.  Dermatologically, the foot was within normal limits with no interdigital or plantar lesions noted, and the Veteran was noted to be status-post left second toe amputation.  

There was mild medial deviation of the third and fourth digits on the left foot with a limitation of motion of the first metatarsophalangeal joint to 20 degrees of dorsiflexion.  No limitation of motion of the ankle joint was present, but there were mild contractures of digits three, four and five on the left foot, but no contractures seen on the right.  There was no evidence of an abnormal shoe wear pattern, and the shoes were appropriate in length and fit as well as inserts.  On weight bearing and nonweightbearing, the Veteran demonstrated a normal arch and the posterior Achilles tendon was rectus.  There was inversion of the heels with toe raises.  

The X-ray results, including two weight bearing views, revealed findings of disarticulation of the second toe at the metatarsophalangeal joint and previous surgical intervention of the medial aspect of the proximal phalanx where there was a retained wire.  

The examiner noted the first metatarsophalangeal joint space was slightly decreased, and there was decreased joint space to the first metatarsophalangeal joint on the right.  Lateral radiographs were observed to be unremarkable.  

The Veteran was diagnosed with status-post second toe amputation on the left secondary to a hammertoe with no significant complications.  The examiner opined that the Veteran appeared to be functioning appropriately and was in appropriate shoes.  

A VA electromyography report, dated in October 2007, indicates an impression of a normal study with no electrodiagnostic evidence of a sensorimotor neuropathy or electrodiagnostic evidence of an ongoing denervation process.  

Significantly, an April 2008 VA examination report noted complaints of moderate, intermittent burning discomfort of both lower extremities, worse to the left foot, associated with burning sensation to his left toes upon ambulation that was getting progressively worse and was aggravated by exercise, and was being treated with medication.  

The Veteran provided a history of undergoing amputation of the left 2nd toe due to hammer toe while on active duty.  The examiner noted the location of the amputation site was through the metatarsophalangeal joint.  He denied having a history of trauma or neoplasm.  There was no limited motion or instability in the joint proximal to the amputation site.  

The X-ray studies of the left foot, performed in conjunction with the examination, revealed no evidence of any acute fractures or dislocations.  The interarticular spaces were preserved, as was the status-post amputation of the second toe from the distal aspect of the metatarsal bone.  

The examiner observed a metallic suture was identified in the medial and distal aspect of the proximal phalanx of the great toe, but a periosteal reaction, soft tissue masses, and abnormal calcifications were not demonstrated.  The examiner provided an impression of stable examination of the left foot revealing a status-post amputation of the second digit.  

An examination of the peripheral nerves revealed findings of neuritis of the 5th ray, causing chronic progressive symptoms of increased burning on the left foot, worse to the toes, and on ambulation.  The Veteran denied a history of hospitalization or surgery or trauma to the nerve.  

The motor testing showed muscle strength to be 5 out of 5 in the right lower extremity and complaints of a burning sensation of the toes, affecting the peroneal and tibial nerves.   His sensory function was decreased to vibration, pain and light touch in the lower extremity, with normal position sense.  Left plantar flexion was observed to be normal, and there was no muscle atrophy or abnormal muscle tone or bulk.  There was no joint function affected.  The examiner noted that the Veteran displayed an unsteady gait requiring use of a cane for ambulation.  

The Veteran was diagnosed with neuropathy affecting the left lower extremity due to neuritis of the 5th ray, causing nerve dysfunction and neuralgia, but not paralysis, or neuritis.  The examiner noted that the effects on the usual daily activities included those of a mild effect on chores, shopping, exercise, sports and recreation, and no effect on traveling, feeding, bathing, dressing, toileting and grooming.  

The examiner noted an employment history of the Veteran being employed as a post office carrier prior to retiring from the position after reaching eligible age and duration of work.  

The Veteran was diagnosed with amputation of the 2nd left toe that affected his usual daily activities in the form of having a mild effect on his ability to play sports, and no effect on chores, shopping, exercise, recreation, traveling, feeding, bathing, dressing, toileting or grooming.  

Significantly, the October 2008 and December 2008 VA neurology clinic notes indicated that the sensory examination for pinprick, light touch, and position sense was intact.  He had a negative Romberg test, with mild sway initially, but an ability to compensate, and vibration testing showing minimal impairment at the toes.  

Further, a January 2009 VA neurology note, included a diagnosis of atypical parkinsonism, as well as dysarthria and gait difficulty due to a suspected multi-factorial process to include chronic cerebral ischemia, cerebellar atrophy, peripheral neuropathy likely due to a history of heavy substance abuse and cervical spine disease.  

On sensory examination, no sensory deficit was observed, although the Veteran was found to have minimal decreased vibration in both toes during his last visit, with a negative Romberg and no retropulsion.  

A February 2009 VA podiatry note reported complaints of chronic osteoarthritis at level left 1st metatarsophalangeal joint, bilaterally, with palliative foot care.  The podiatrist noted that the Veteran continued with custom shoe gear and rocker bottom sole with minimal symptoms and used a rolling walker for gait assistance.  

The podiatrist observed that there was a decreased range of motion of the right ankle, and pain on palpitation of the 1st metatarsophalangeal joint, bilaterally, with painful dorsiflexion/plantar flexion of the 1st metatarsophalangeal joint.  

An August 2009 VA neurology note showed that an electromyography (EMG) study, performed in October 2007, had noted normal findings for the lower extremities.  

The Veteran underwent a VA examination in April 2010 and complained of progressive pain, but denied interval trauma, surgery or steroid injection.  He denied treatment with rest, elevation, applying heat, applying cold or surgery, but had been prescribed orthopedic shoes, inserts and pharmaceuticals.  

The examiner noted a history of foot-related hospitalization or surgery, to include second toe amputation, and left 5th metatarsophalangeal bursal resection, but no history of trauma or foot-related neoplasm.  

The left foot symptoms included those of pain in the location of the 2nd toe, described as phantom limb pain, but without swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance or other symptoms.  

The Veteran also endorsed having symptoms of flare-ups of foot joint disease on a daily basis, lasting for hours, after prolonged walking/standing.  He requires the use of corrective shoes, an orthotic insert, and a walker with fair results.  

On examination, the examiner observed no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing of the left foot.  There was evidence of tenderness involving the 2nd and 5th metatarsophalangeal joint scars.  There was no evidence of hammertoes, hallux valgus or rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy, or other foot deformity.  

The examiner indicated that other significant physical findings included a well-healed, hyperpigmented, superficial 2nd metatarsophalangeal joint scar, measuring 1 cm by 2 cm, with tenderness to palpation, but no keloid or inflammation.  

Further, there was a well-healed, hyperpigmented superficial 5th metatarsophalangeal joint scar, measuring 1 cm by 2 cm, with tenderness to palpation, but no keloid or inflammation.  The examiner observed that the Veteran's gait was antalgic with poor propulsion

The X-ray test results of the left foot showed amputation of the left second toe.  The examiner noted the third and fourth toes were deviated medially due to the absence of the second toe, there was a small wire in the cortex of the medial distal portion of the proximal phalanx of the great toe and mild degenerative change in the first metatarsophalangeal joint.  An impression of posttraumatic postsurgical changes with amputation of the second toe was noted.  

The Veteran was diagnosed with status-post left 2nd toe amputation and excision of the 5th metatarsophalangeal joint bursa with residual scar, 2nd digital nerve neuritis pain and fibrosis.  The examiner noted the effects of the Veteran's disabilities on his daily activities include those of mild difficult with chores, shopping and driving; moderate difficulty with sports, exercise, recreation and travelling; and no difficulty with feeding, bathing, dressing, toileting or grooming.  

The examiner added that the Veteran was no longer employed and had not been for the past 20 years, due to his medical and musculoskeletal disabilities.  

Most recently, the Veteran underwent a VA neurological disorders examination in September 2010 to evaluate the neuritis of the left foot.  By history, the Veteran was diagnosed with neuritis of the 5th ray, status-post resection of the adventitious bursae of lateral aspect of the left foot.  The examiner noted that the Veteran also had a resection of the 2nd left toe due to hammer toe.  

The Veteran presented as non-ambulatory and was brought to the examination by litter due to dementia, dysarthria and progressive supranuclear palsy.  The examiner noted that the Veteran could not communicate effectively.  He had no history of neurologic trauma or neoplasm.  

The Veteran was diagnosed with neuritis of the left foot, without any effect on usual occupation and resulting in work problems or any effect on daily activities.  

Based on a careful review of the record , the Board finds that the service-connected residuals of an amputation of the 2nd toe of the left foot to be manifested by no more than the amputation residuals distal to the metatarsal head, as well as a painful, superficial scar.  38 C.F.R. § 4.71a, DC 5172 (2010).  

In this regard, absent a showing of amputation residuals involving the metatarsal head, an evaluation in excess of 10 percent for the service-connected disability picture is not application in this case.  38 C.F.R. § 4.118, DCs 7801 to 7805 (2008); 38 C.F.R. § 4.118, DCs 7804 (2010).  

The Board notes that the applicable rating criteria for the service-connected residuals of an amputation of the 2nd toe of the left foot preclude the assignment of a combined rating higher than that based on amputation at the identified level.   

However, in connection with the 5th toe disability, the Board finds that the service-connected disability picture is manifested by tenderness at the site of the procedure that more closely resembles that of a painful scar as demonstrated in connection with the VA examination in April 2010.  

To the extent that the service-connected left 5th toe disability is not shown to be manifested by a specific sensory or motor deficit due to a nerve lesion at that level a compensable rating is not assignable under the provisions of schedular criteria dealing with diseases of the peripheral nerves.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  

Moreover, the service-connected neuritis of the 5th ray, status-post resection of the adventitious bursae of the lateral aspect of the left foot is not shown to be productive of level of overall impairment with consistent with a moderately severe foot injury.  38 C.F.R. § 4.71a, DC 5284 (2010).  In fact, the various VA examiners have characterized the left foot disabilities as having no serious effects from either of his surgeries on his left foot.  

Accordingly, for the period of the appeal, the assignment of an increased rating of 10 percent, and no more for the service-connected neuritis of the 5th ray, status-post resection of the adventitious bursae of the lateral aspect of the left foot is warranted.  

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  In determining whether a case should be referred, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected left foot disability as discussed are reasonably addressed and compensated in accordance with the applicable rating criteria and within the framework established for evaluating service-connected disability.  

Here, the Veteran is now assigned a combined rating of 30 percent that represents the highest assignable absent a showing of loss of use of the foot.  The Board has therefore determined that referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b) is not in order.  Thun, id.  



ORDER

An evaluation in excess of 10 percent for the service-connected residuals of an amputation of the 2nd toe of the left foot is denied.  

A compensable evaluation of 10 percent, and no more, for the service-connected neuritis of the 5th ray, status-post resection of the adventitious bursae of the lateral aspect of the left foot is granted, subject to the law and regulations governing the award of monetary benefits.  



REMAND

Throughout the record, the VA treatment records show that the Veteran reported retiring from the United States Postal Service.  However, the April 2010 VA examiner noted that the Veteran was no longer employed and had not been for the past 20 years, due to his medical and musculoskeletal disabilities.  This same examiner, in a September 2010 VA examination, indicated that the service-connected neuritis of the left foot had no effect on usual occupation or result in work problems.  

As the Veteran currently is shown to be experiencing serious health issues, the Board finds that a claim for a TDIU rating is constructively raised on this record.  

Moreover, it appears that the Veteran's representative may be asserting a claim of service connection on a secondary basis.  

The Board also observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

The Veteran is not shown to have received notice of the evidence needed to substantiate a claim of secondary service connection or for a TDIU claim to date.  Such action, and an adjudication of the claim, are needed in view of Rice.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the additional evidence needed to substantiate a claim of secondary service connection for Parkinson's disease or a claim for a TDIU rating.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran to support his claims.  

2.  The RO should then contact the Veteran request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already on file.  

3.  After completing all indicated development, the RO should adjudicate any additional claim raised in connection with this appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


